Citation Nr: 0921239	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  00-06 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a right wrist 
disorder.

2.  Entitlement to service connection for an acquired 
psychiatric disorder to include posttraumatic stress disorder 
(PTSD).

3.  Entitlement to a compensable evaluation for the residuals 
of a left little two fracture, on appeal from an initial 
grant of service connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty from June 1980 to April 
1982.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Chicago, Illinois, Department of Veterans Affairs (VA), 
Regional Office (RO).  That action denied entitlement to 
service connection for a psychiatric disorder and for a right 
wrist disorder.  It did however grant service connection for 
a small left toe condition.  The appellant has appealed the 
denial of service connection for the two claimed disabilities 
and she has appealed the assignment of a noncompensable 
rating for the toe disability.  

The record does indicate that the appellant provided 
testimony before an RO Hearing Officer in April 2004.  A 
transcript of that hearing was prepared and has been included 
in the claims folder for review.  

Following a review of the claims folder, the Board, in May 
2008, remanded all three issues on appeal to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  The claim 
was remanded for the purpose of obtaining additional medical 
documents and examinations.  The claim has since been 
returned to the Board for review.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.

2.  The service medical treatment records indicate that the 
appellant sought treatment for a condition of the right 
wrist.  However, a chronic, vice acute, disability of the 
wrist was not diagnosed.

3.  The end-of-enlistment physical is negative for any 
chronic findings that would indicate that the appellant was 
then suffering from a permanent disability of the wrist.

4.  The appellant has been diagnosed as suffering from carpal 
tunnel syndrome.

5.  Medical evidence has not been presented that 
etiologically links any current condition of the wrist with 
the appellant's military service or the condition she 
received treatment for while she was in service.

6.  The appellant has been diagnosed as suffering from 
posttraumatic stress disorder (PTSD).

7.  The appellant claims, as a stressor, that she was 
sexually harassed while in service.  

8.  Although the appellant's claimed stressor has not been 
verified, the medical evidence indicates that the appellant's 
PTSD was caused by pre-service and post-service events.

9.  The appellant has been diagnosed as suffering from 
acquired psychiatric disorders.  Medical evidence 
etiologically linking these mental disorders with her 
military service has not been presented.

10.  While in service, the appellant fractured her left small 
toe.  

11.  The appellant asserts that she occasionally experiences 
pain the left little toe; however, she has not been diagnosed 
as suffering from arthritis of the left little toe.  
Moreover, the range of motion of the toe and her ability to 
function has not been compromised in any manner.  


CONCLUSIONS OF LAW

1.  Service connection for a disability of the right wrist is 
not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.304 (2008).

2.  Service connection for an acquired psychiatric disorder, 
to include PTSD, is not warranted.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2008).

3.  The criteria for a compensable disability rating for the 
residuals of a fracture of the left small toe are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.102, 3.159, 3.321(b), 4.1- 14, 38 C.F.R. 
§ 4.97, Diagnostic Code 5284 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of letters sent to 
the appellant from the agency of original jurisdiction (AOJ) 
and the AMC.  These letters were provided to the appellant 
after a determination of the merits of her claim.  These 
letters informed the appellant of what evidence was required 
to substantiate the claim for service connection and an 
increased evaluation, and of her, and VA's, respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in her possession to the 
AOJ.  

The Federal Circuit Court and the United States Court of 
Appeals for Veterans Claims, hereinafter the Court, have 
since further clarified that the VA can provide additional 
necessary notice subsequent to the initial AOJ adjudication, 
and then go back and readjudicate the claim, such that the 
essential fairness of the adjudication - as a whole, is 
unaffected because the appellant is still provided a 
meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (where the Federal Circuit 
Court held that a SOC or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case.) 
 

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim . . 
. served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial."  Vazquez-Flores.

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following:  (1) based on the 
communications sent to the claimant and her representative 
over the course of this appeal, the claimant clearly has 
actual knowledge of the evidence the claimant is required to 
submit in this case; and (2) based on the claimant's and her 
representative's contentions as well as the communications 
provided to the claimant by VA, it is reasonable to expect 
that the claimant understands what was needed to prevail.  
See Sanders; see also Simmons v. Nicholson, 487 F. 3d 892 
(2007).  

VA has informed the appellant of which evidence she was to 
provide to VA and which evidence VA would attempt to obtain 
on her behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that she should inform the VA of any 
additional records or evidence necessary for her claim.  The 
Board has fulfilled its duty to assist.  In this instance, 
the VA obtained the appellant's available medical treatment 
records and those other records that the VA was made aware 
thereof.  

Accordingly, the Board finds that the essential fairness was 
maintained in this case as the claimant has demonstrated 
actual knowledge of the evidence, which was needed to 
establish the claim, and since VA has obtained all relevant 
evidence.  The claimant demonstrated an understanding of the 
evidence required to substantiate the claim.  In sum, the 
claimant was provided the information necessary such that any 
defective predecisional notice error was rendered non-
prejudicial in terms of the essential fairness of the 
adjudication.  Thus, the Board finds that although there may 
be a VCAA deficiency, the evidence of record is sufficient to 
rebut this presumption of prejudice as the record shows that 
this error was not prejudicial to the claimant and the 
essential fairness of the adjudication process in this case 
was preserved.

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2008).  The record indicates that the appellant 
underwent a number of medical examinations in conjunction 
with her claim and the results from those examinations have 
been included in the claims folder for review.  

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant was given notice that the VA would help 
her obtain evidence but that it was up to the appellant to 
inform the VA of that evidence.  During the course of this 
appeal, the appellant has proffered documents and statements 
in support of her claim.  It seems clear that the VA has 
given the appellant every opportunity to express her opinions 
with respect to the issues now before the Board and the VA 
has obtained all known documents that would substantiate the 
appellant's assertions.

Given the foregoing, the Board finds that the AMC/RO has 
substantially complied with the duty to procure examination 
of the appellant and the Board's development instructions in 
the Board's Remand of May 2008.  See Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where the Board's remand 
instructions were substantially complied with), aff'd, Dyment 
v. Principi, 287 F.3d 1377 (2002).

In March 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) appellant status; 2) existence of a 
disability; (3) a connection between the appellant's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal, the appellant was provided with 
Dingess notice via a letter that was sent to her by the AMC 
in May 2008.  Because this notice has been provided, the 
Board finds no prejudice to the appellant in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).

The Board notes, incidentally, that additional notice is 
required under section 5103(a) for claims for increased 
ratings.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
However, as the Court clearly noted in Vazquez, the 
additional notice requirements apply only to claims for 
increased compensation.  In cases such as this, involving an 
initial disability rating, the notice requirements of Dingess 
(not Vasquez) apply, and, as discussed more fully above, were 
complied with in this case.

Accordingly, the Board finds that the essential fairness was 
maintained in this case as the claimant has demonstrated 
actual knowledge of the evidence, which was needed to 
establish the claim, and since VA has obtained all relevant 
evidence.  The claimant demonstrated an understanding of the 
evidence required to substantiate the claim.  In sum, the 
claimant was provided the information necessary such that any 
defective predecisional notice error was rendered non-
prejudicial in terms of the essential fairness of the 
adjudication.  Thus, the Board finds that although there may 
be a VCAA deficiency, the evidence of record is sufficient to 
rebut this presumption of prejudice as the record shows that 
this error was not prejudicial to the claimant and the 
essential fairness of the adjudication process in this case 
was preserved.

In this case, because each of the content requirements of a 
VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  Here, the appellant 
is not prejudiced by the Board's consideration of her claim 
as VA has already met all notice and duty to assist 
obligations to the appellant under the VCAA.  In essence, the 
appellant in this case has been notified as to the laws and 
regulations governing service connection and increased rating 
claims.  She has been advised of the evidence considered in 
connection with her appeal and what information VA and the 
appellant would provide.  She has been told what the VA would 
do to assist her with her claim and the VA has obtained all 
documents it has notice thereof that would assist in the 
adjudication of the appellant's claim.  Thus, the Board finds 
that there has been no prejudice to the appellant that would 
warrant further notification or development.  As such, the 
appellant's procedural rights have not been abridged, and the 
Board will proceed with appellate review.  Bernard v. Brown, 
4 Vet. App. 384, at 393 (1993).

I.  Service Connection

Under 38 U.S.C.A. §38 U.S.C.A. §§ 1110, 1131 (West 2002) and 
38 C.F.R. § 3.303(b) (2008), service connection may be 
awarded for a "chronic" condition when:  (1) a chronic 
disease manifests itself and is identified as such in service 
(or within the presumption period under 38 C.F.R. § 3.307) 
and the appellant presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the appellant's present condition.  Savage 
v Gober, 10 Vet. App. 488, 495-98 (1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish. . . the existence 
of a disability [and] a connection between the veteran's 
service and the disability."  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).

In addition, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2008). The Court has 
held that when aggravation of a appellant's nonservice-
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service-
connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).

Moreover, ". . . where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (The Court held that a witness must be competent 
in order for his/her statements or testimony to be probative 
as to the facts under consideration).  The Court has also 
held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992); 
Degmetich v. Brown, 104 F.3d 1328 (1997); and Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).

A.  Right Wrist Disability

The appellant has claimed that she now suffers from a right 
wrist disability that can be directly attributed to an injury 
she incurred while she was in the US Air Force.  The service 
medical treatment records do show that she fell and hurt her 
wrist in 1981 while she was on active duty.  She sought 
treatment for the injury and was told that there was no 
evidence of a fracture.  She subsequently returned to full 
duty.  Approximately a year later, when she was discharged 
from service, no mention was made as to any residuals of a 
right wrist injury.  This was January 1982.

It was not until the appellant submitted the present claim in 
1999 that she complained of disability involving the right 
wrist.  VA medical treatment records prior to her claim for 
benefits are negative for any complaints of or findings 
indicating that she had a wrist disability.  

VA medical treatment records from December 1999 to the 
present do indicate that the appellant has been seen for 
complaints involving her right wrist.  She has been diagnosed 
as suffering from carpal tunnel syndrome.  This condition has 
not, however, been etiologically linked to the appellant's 
military service.  Moreover, a chronic and permanent 
disability that could be classified as a residual of the 
inservice wrist injury has not been diagnosed.  

The Board has reviewed the probative evidence of record 
including the appellant's written statements, her service 
medical treatment records, and her post-service medical 
records.  It is noted that the service medical treatment 
records do show the wrist injury but they are negative for 
any findings, symptoms, or complaints involving permanent and 
chronic wrist injury residuals.  The post-service medical 
records have not shown that the appellant is now suffering 
from a right wrist injury residual that may be linked to the 
injury she suffered while in service.  

The appellant's claim is supported solely by her own written 
statements on appeal.  The appellant is competent to state 
that she suffers from pain in her wrist or that she has 
limitations in her ability to bend the wrist.  However, the 
Court has held that a lay witness is generally not capable of 
offering evidence involving medical knowledge such as the 
causation of a particular medical condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The lay written 
statements are thus insufficient to establish an etiological 
relationship between the claimed disorder and her active 
service in the US Air Force.  

Therefore, her opinion, while offered in good faith, cannot 
be considered competent medical evidence and, as such, it is 
insufficient for purposes of establishing nexus, or 
causation.  38 C.F.R. § 3.159(a)(1) (2008); also, see 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  That is, 
she is not competent to say that she now has an actual 
disability that is related to her service or to a condition 
she suffered therefrom while she was in service.  In other 
words, there is no indication that she possesses the 
requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Yet, the Federal Circuit has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the appellant's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr.

The Board does not doubt the credibility of the appellant in 
reporting her beliefs with respect to her claimed wrist 
disability.  The Board also believes that the appellant is 
sincere in expressing her opinion with respect to the 
etiology of the purported disorder.  However, the matter at 
hand involves complex medical assessments that require 
medical expertise.  See Jandreau.  The appellant is not 
competent to provide more than simple medical observations.  
She is not competent to provide complex medical opinions 
regarding the nature of her purported condition.  See Barr.  
Thus, the lay assertions are not competent or sufficient.

Despite the appellant's contentions, medical evidence showing 
that the appellant now suffers from a right wrist injury that 
may be etiologically linked to her military service or any 
incident therein has not been presented.  Therefore, it is 
the conclusion of the Board that the preponderance of the 
evidence is against the appellant's claim.  As the evidence 
is not in equipoise, the appellant is not afforded the 
benefit-of-the-doubt, and the Board concludes that service 
connection may not granted.  

B.  Posttraumatic Stress Disorder

Eligibility for a PTSD service connection award requires that 
three elements must be present according to VA regulations:

(1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 
4.l25(a);

(2) credible supporting evidence that the 
claimed inservice stressor actually 
occurred; and

(3) a link, established by medical 
evidence, between the current symptoms 
and the claimed inservice stressor.

38 C.F.R. § 3.304(f) (2008).  See Cohen v. Brown, 10 Vet. 
App. 128, 138 (1997).  If the evidence establishes that the 
appellant engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the appellant's service, the 
appellant's lay testimony alone may establish the occurrence 
of the claimed in-service stressor.  See also 38 U.S.C.A. § 
1154(b) (West 2002).

If the claimed stressor is related to combat, service 
department evidence that the appellant engaged in combat or 
that the appellant was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
C.F.R. § 3.304(t) (2008).

In the case of Cohen, supra, 10 Vet. App. 128 (1997), the 
Court took judicial notice. of the mental health profession's 
adoption of the DSM-IV in May 1994 (first printing) and its 
more liberalizing standards to establish a diagnosis of PTSD, 
specifically, a change from an objective "would evoke. . . 
in almost anyone" standard in assessing whether a stressor 
is sufficient to trigger PTSD, to a subjective standard - 
would a person's exposure to a traumatic event and response 
involving intense fear, helplessness, or horror.  Hence, the 
Court noted that a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 140- 
41 (1997).

For the purposes of establishing service connection, a 
stressor is an event experienced by the appellant during 
active service that is outside the range of normal human 
experience and that would be markedly disturbing to almost 
anyone.  Examples of such events are experiencing an 
immediate threat to one's life, or witnessing another person 
being seriously injured or killed.  It is the distressing 
event, rather than the mere presence in a "combat zone" 
that may constitute a valid stressor for the purposes of 
supporting a diagnosis of PTSD.  See Zarycki v. Brown, 6 Vet. 
App. 91, 99 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

Relative to PTSD, if the evidence shows that the appellant 
was engaged in combat with the enemy and the claimed stressor 
was related to combat, no further development for evidence of 
a stressor is necessary.  If the claimed stressor is not 
related to combat with the enemy, a history of a stressor as 
related by the appellant is, in itself, insufficient.  
Service records must support the assertion that the appellant 
was subjected to a stressor of sufficient gravity to evoke 
the symptoms in almost anyone.  Thus, the existence of a 
recognizable stressor or accumulation of stressors must be 
supported.  It is important that the stressor be described as 
to its nature, severity, and date of occurrence.  Manual M21- 
1, Part VI, para. 7 .46( e ),( f) (Dec. 21, 1992).

Additionally, with regard to the second criterion, the 
evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether the appellant 
"engaged in combat with the enemy."  38 U.S.C.A. § 1154(b) 
(West 2002).  "Where it is determined, through recognized 
military citations or other supportive evidence, that the 
appellant was engaged in combat with the enemy and the 
claimed stressors are related to such combat, the appellant's 
lay testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development for corroborative evidence will be required, 
provided that the appellant's testimony is found to be 
'satisfactory,' e.g., credible, and 'consistent with the 
circumstances, conditions, or hardships of [combat] 
service.'"  Zarycki, supra; 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d), (f) (2008).

The record reflects the appellant had approximately two years 
of active service in the US Air Force.  She did not have 
foreign or hazardous service.  Moreover, she was not assigned 
a military occupational specialty (MOS) that would suggest or 
indicate hazardous or life-threatening service.  
Additionally, she was not in receipt of any personal 
valourous awards or decorations for that time period.  The 
official records do not show that the appellant was awarded a 
personal or unit valour award, such as a Bronze Star Medal 
for Valor, a Purple Heart Medal, or a Presidential Unit 
Citation.  The record also does not show that the appellant 
fired her personal weapon at the enemy such that she might 
have been awarded a Combat Infantryman Badge or a similar 
award from the US Air Force.  

Nevertheless, the appellant has asserted that she now suffers 
from PTSD and that such a disorder was caused by her service 
in the Air Force.  However, she has not said that she was 
exposed to dead bodies or enemy fire.  She has not contended 
that she experienced a sexual assault while on active duty.  
Instead, she has stated that she was the subject of sexual 
harassment by a noncommissioned officer.  She avers that she 
now suffers from nightmares, flashbacks, depression, and 
irritability.

Yet, despite the appellant's assertions, she has not provided 
any documents or statements from members of her Air Force 
unit that could verify her claimed stressors.  She did not 
provide names of individuals who might have witnessed the 
purported sexual harassment.  There is no military record or 
chaplain's statement that would indicate an investigation 
occurred as a result of the appellant's treatment or that the 
claimed events even occurred.  There is just a lack of 
evidence, including letters to family or friends, that would 
corroborate the appellant's assertions.

It is further noted that the claims folder contains a 
transcript of a service discharge board that was constituted 
to determine whether the appellant would be allowed to remain 
on active duty.  This administrative board was held in March 
1982 and the appellant was allowed to present evidence before 
that tribunal.  During that hearing, it is noted that the 
appellant never mentioned or hinted that she had been the 
subject of sexual harassment.  She never indicated that one 
of the reasons why she was experiencing difficulty was due to 
this incident.  Instead, she testified that she wished to 
remain on active duty, that she enjoyed the military, and 
that she wished to make the Air Force a career.  

It is also noted that the appellant was the subject of a 
number of administrative judicial proceedings while in the 
service.  The nature of those proceedings is unimportant to 
the claim now before the Board.  It is however of interest to 
note that none of the records surrounding the administrative 
judicial proceedings document the appellant's harassment 
assertions as a form of defense.  Moreover, none of the notes 
in the appellant's service records insinuates or suggests 
that the appellant notified her superiors of the incident.  

To make sure that the appellant fully understands what the 
Board is saying - none of the incidents claimed by the 
appellant could be verified.  With respect to any harassment 
incident that may or may not have occurred, the appellant has 
remained vague with regard to such pertinent facts as names, 
dates, and locations.  She has never commented on whether any 
verifiable person was with her at the time any of the 
"stressful" events occurred (or shortly thereafter), the 
date it happened, or other information that would help in the 
confirmation of her story.  Moreover, the file contains no 
other independent credible evidence, such as statements from 
fellow airman, as to the occurrence of the alleged events.

The Board recognizes that it has a duty to assist the 
appellant in obtaining additional information that may 
benefit or support her claim.  See Wood v. Derwinski, 1 Vet. 
App. 190 (1991).  The claims folder indicates that, on 
numerous occasions, the VA has attempted to obtain additional 
information from the appellant concerning her claimed 
stressors.  However, the appellant has remained vague in 
providing the needed information.  To the Board, it appears 
that the appellant has not provided information that is 
essential in obtaining the verifying evidence she eludes 
thereto.  See also Gobber v. Derwinski, 2 Vet. App. 470 
(1992); Olson v. Principi, 3 Vet. App. 480 (1992).

The appellant may assert that because an examiner has 
provided a diagnosis of PTSD, this should be enough to 
prevail on her claim.  It is true that the appellant does 
have a diagnosis of PTSD and she has received treatment for 
other psychiatric disorders.  The appellant herself has 
pointed to a VA psychologist who wrote a letter in November 
1999 that confirmed the diagnosis of PTSD.  Yet, while the 
examiner wrote the letter confirming the appellant was 
suffering from PTSD, that examiner did not attribute her 
condition to her military service.  

As a result of her claim, and the difficulty involved in 
confirming the appellant's stressors involving sexual 
harassment, a VA psychiatric examination was performed in 
July 2002.  The examiner chronicled stressful events that 
occurred to the appellant prior to her service in the Air 
Force and after she left the service.  It was acknowledged by 
the examiner that the appellant may have been sexually 
harassed.  However, the psychologist concluded that the 
appellant's reaction to the harassment was anger and a 
distrust of males.  The psychologist further opined that the 
appellant's PTSD was not due to service but the result of 
stressors that occurred before and after her years in the Air 
Force.  The examiner further noted that the appellant's 
psychiatric disabilities, such as a bipolar disorder, PTSD, 
and a schizoaffective disorder were not related to or caused 
by or the result of the appellant's military service.  

Because the PTSD diagnosis has been based on the appellant's 
own recitation of her alleged service history (stressors), it 
is uncertain to what extent the appellant actually meets the 
criteria for PTSD.  Where the VA determines that the 
appellant did not engage in combat with the enemy, or that 
the appellant did engage in combat with the enemy but the 
claimed stressor is not related to such combat, the 
appellant's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Zarycki, 
supra.

The Court held in West, supra, in effect, that a psychiatric 
evaluation that is based on an incomplete or questionable 
history is inadequate for rating purposes and frustrates the 
efforts of judicial review.  Reviewing Zarycki and West 
together, it appears that in approaching a claim for service 
connection for PTSD, the question of the existence of an 
event claimed as a recognizable stressor must be resolved by 
adjudicatory personnel and, once such a stressor is 
established, whether it is sufficient to give rise to PTSD is 
a medical determination.  Thus, if an examiner renders a 
diagnosis of PTSD that is not clearly based upon stressors in 
service whose existence the adjudicators have accepted, the 
examination would be inadequate for rating purposes.  Because 
the Board can find no verifiable stressor, it would be 
pointless to conduct "ancillary testing" to further 
corroborate her diagnostic condition.  The Board further 
concludes that any attempts to corroborate claimed stressors 
through other government agencies would also be fruitless.

The Board is cognizant of the case of Pentecost v. Principi, 
16 Vet. App. 124 (2002), wherein the Court reversed the 
Board's denial of a claim for service connection for PTSD on 
the basis of an unconfirmed in-service stressor.  However, in 
Pentecost, supra, the claimant submitted evidence that 
his/her unit was subjected to rocket attacks.  The Court 
pointed out that corroboration of every detail of a stressor 
under such circumstances, such as the claimant's own personal 
involvement, is not necessary.  See, also, Suozzi v. Brown, 
10 Vet. App. 307 (1997).  The facts in this case are 
distinguishable because the appellant has submitted no 
independent evidence of the occurrence of the claimed in-
service stressors.  Indeed, as noted above, VA has been 
unable to confirm her allegations.  More importantly, medical 
evidence has not shown that the diagnosed PTSD was caused by 
the appellant's military service.  Instead, the medical 
evidence has indicated that the appellant's PTSD has been due 
to or the result of or was caused by her pre-service and 
post-service experiences.  

With respect to whether the appellant's other diagnosed 
psychiatric disorders, diagnosed as an acquired psychiatric 
disorder, or a bipolar disorder, or a schizoaffective 
disorder, are etiologically linked to the appellant's 
service, the Board must answer in the negative.  The service 
medical treatment records show that the appellant was not 
treated for any type of acquired psychiatric disorder or any 
of the other mental conditions for which she has received 
treatment since leaving the service.  While she obtained 
counseling about alcohol abuse in service, she did not 
receive counseling for a bipolar disorder, a schizoaffective 
disorder, etcetera.  

The post-service medical treatment records further confirm 
that the appellant has been diagnosed with a cornucopia of 
mental disorders, diseases, and conditions.  However, medical 
care providers have not linked these various conditions with 
the appellant's military service or any incident therein.  It 
has only been the appellant who has asserted that her 
psychiatric disorders began in or were caused by or the 
result of her enlistment in the US Air Force.  

Hence, the Board is left with the contentions made by the 
appellant.  These statements were undoubtedly made in good 
faith; however, the appellant is not a doctor nor has she 
undergone medical training.  A lay person is not competent to 
make a medical diagnosis or to relate a medical disorder to a 
specific cause.  However, that same lay person is competent 
to provide evidence on the occurrence of observable symptoms 
during and following service.  If the claimed disability is 
manifested by observable symptoms, lay evidence of 
symptomatology may be adequate to show the nexus between the 
current disability and the in-service disease or injury.  
Nevertheless, medical evidence is required to show a 
relationship between the reported symptomatology and the 
current disability, unless the relationship is one to which a 
lay person's observations are competent.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).

In this instance, the appellant is competent to say that that 
she has been treated for a psychiatric disorder and she can 
describe the symptoms and manifestations she has experienced.  
However, she is not competent to say that she has an actual 
disability that is related to her service.  In other words, 
there is no indication that she possesses the requisite 
medical knowledge or education to render a probative opinion 
involving medical diagnosis or medical causation.  See 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Yet, the Federal Circuit has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the appellant's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr.

The Board does not doubt the credibility of the appellant in 
reporting her beliefs with respect to her claimed psychiatric 
disorders.  The Board also believes that the appellant is 
sincere in expressing her opinion with respect to the 
etiology of the purported disorders.  However, the matter at 
hand involves complex medical assessments that require 
medical expertise.  See Jandreau.  The appellant is not 
competent to provide more than simple medical observations.  
She is not competent to provide complex medical opinions 
regarding the nature of her purported condition.  See Barr.  
Thus, the lay assertions are not competent or sufficient.

In determining whether service connection is warranted, the 
Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the appellant prevailing in 
either event.  If however the preponderance of the evidence 
is against the claim, service connection must be denied.  38 
U.S.C.A. § 5107 (West 2002 & Supp. 2008); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In this case, with respect 
to the PTSD claim, information concerning a verifiable 
stressor has not been provided.  Moreover, the appellant's 
PTSD has been attributed to non-service events that occurred 
prior to and after the appellant's military service.  As for 
any other psychiatric disorders the appellant has been 
diagnosed therewith, medical evidence has not etiologically 
linked the disorders with the appellant's military service or 
any incident therein.  The Board finds therefore that there 
is not sufficient evidence to place the evidence in equipoise 
as to whether the appellant now suffers from PTSD or an 
acquired psychiatric disorder related to her military 
service.  On the basis of these findings and following a full 
review of the record, the Board concludes that the record 
does not show that the appellant has a psychiatric disorder, 
to include PTSD, related to her military service, and service 
connection for is not warranted.

II.  Increased Evaluation

The remaining issue on appeal involves a claim for a 
compensable evaluation for a left little toe disability.  
Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2008).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2008) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2008) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.7 (2008) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2008).  With respect to the issue before the 
Board, the appeal does stem from the appellant's disagreement 
with an evaluation assigned in connection with the original 
grant of service connection, and the potential for the 
assignment of separate, or "staged" ratings for separate 
periods of time, based on the facts found, are for 
consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).  
The Court has also recently held that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
appellant's ability to engage in ordinary activities, 
including employment.  38 C.F.R. § 4.10 (2008).

While the appellant was in service, she suffered an injury to 
her left little toe.  Medical treatment records from service 
indicate that she fractured the middle phalanx of the left 
fifth toe.  She received treatment for the fracture and 
eventually was discharged from the Air Force.

The appellant then submitted a claim for benefits in 1999.  
At that time, she stated that she had broken the toe in 
service and that since that time, she had continued to 
experience pain and throbbing in the toe.  As a result of her 
claim for increased benefits, an examination of the foot was 
accomplished in February 2000.  Prior to the exam, the 
appellant told the examiner that the pain was located on the 
dorsal surface of the toe.  If she did not wear shoes, the 
pain was not as intense.  However, if she walked much on the 
foot, the toe would start to throb.  

The health care provider examined the appellant's toe.  It 
was noted that the appellant did not use any corrective 
shoes, inserts, or braces.  There was no edema, redness, or 
warmth noted but tenderness was reported when the left toe 
was deeply palpated.  Range of motion appeared normal and 
there were no skin or vascular changes observed.  The 
appellant's gait was not affected and she was capable of 
standing normally.  

Another examination of the foot was performed in October 
2008.  X-ray films were produced; no fractures, dislocations, 
osteolytic lesions, or bony evidence of arthritis was 
reported.  Range of motion was normal and there was no 
additional functional impairment due to pain, weakness, 
fatigability, incoordination, or flare-ups.  The appellant 
was able to walk in front of the medical doctor and he noted 
no deficit in her ability to walk.  Pain was not noted on 
examination.  Additionally, there was no evidence of swelling 
or deformity from the previous injury site.  Arterial 
pulsations to the foot were appropriate.  Although the 
appellant complained of pain after standing and walking for 
extended periods of time, the medical care provider did not 
detect any defect of the toe or produced by the toe.  

As reported above, the appellant's VA treatment records have 
been obtained and included in the claims folder for review.  
These records show that, on occasion, the appellant has 
presented herself to the VA podiatry clinic for pain and 
discomfort emanating from the little toe.  She has been given 
nonsteroidal therapy.  However, she has not been told that 
the toe needed to be operated thereon; she has not been 
prescribed shoes or orthotics that would alleviate the 
complaints of pain; and her visits to the podiatry clinic 
have been sporadic over the years.  

A noncompensable evaluation has been assigned in accordance 
with the rating criteria found at 38 C.F.R. Part 4, 
Diagnostic Code 5284 (2008).  Under this code, moderate 
residuals of foot injuries warrant a 10 percent evaluation.  
A 20 percent evaluation requires moderately severe residuals 
of foot injuries.  A 30 percent evaluation requires severe 
residuals.  Actual loss of use of the foot will be evaluated 
as 40 percent disabling.  38 C.F.R. § 4.71a, Note following 
Diagnostic Code 5284 (2008).

The words "slight," "moderate," and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  It 
should also be noted that use of terminology such as 
"severe" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  Rather, it is the Board's responsibility to 
evaluate all the medical evidence and determine the 
appropriate rating that would compensate the appellant for 
impairment in earning capacity, functional impairment, 
etcetera.  See 38 C.F.R. §§ 4.2, 4.6 (2008).

When evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45, under 
any applicable diagnostic code pertaining to limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In order to warrant a compensable rating, the evidence must 
show a moderate foot disability.  38 C.F.R. Part 4, 
Diagnostic Code 5284 (2008).  The aforementioned medical 
evidence does not reflect such a disability.  None of the 
medical evidence, either the medical treatment records or the 
examinations of the feet, have revealed an objective 
abnormality of the toe or left foot.  Pain has not been shown 
to affect the range of motion of the toe and the toe/left 
foot has/have demonstrated normal mobility.  The x-ray 
findings showed that there were no abnormal findings that 
would indicate that arthritis of is present.  The medical 
examination reports have shows that there was no pain, 
weakness, fatigue or lack of endurance following repetitive 
use and no pain on range of motion except for one note on 
tenderness of the left toe.  Yet, that finding of tenderness 
has not been repeated since first noted in 2000.  Thus, 
overall, the preponderance of the evidence is against a 
finding of moderate impairment, as would warrant a 
compensable rating under Diagnostic Code 5284.  38 C.F.R. 
Part 4 (2008).  Additionally, inasmuch as the appellant's 
noncompensable rating reflects the highest degree of 
impairment shown since the date the claim began, there is no 
basis for a staged rating in the present case. 

The Board acknowledges the appellant's statements and 
assertions that she experiences pain the left toe.  While lay 
witnesses are generally not competent to offer evidence which 
requires medical knowledge, such as opinions regarding 
medical causation or a diagnosis, they may provide competent 
testimony as to visible symptoms and manifestations of a 
disorder.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Nevertheless, the Board observes that the appellant did not 
describe symptomatology showing a moderate foot disability 
with respect to the service-connected fractured small left 
toe residuals.  Significantly, the fact remains that there is 
no competent medical evidence of record showing that the 
appellant has met the rating criteria for a compensable 
disability rating.

Moreover, the appellant has never been found to have acquired 
flatfoot, weak foot, claw foot (pes cavus), hallux rigidus, 
hammer toes, or malunion or nonunion of the tarsal or 
metatarsal bones secondary to the service-connected left toe 
disability.  Therefore, Diagnostic Codes 5276 to 5278 and 
5280 to 5283 are not for application in this case.  38 C.F.R. 
Part 4 (2008).  

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holding in DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  However, a compensable rating for the 
appellant's left small toe disability is not warranted on the 
basis of functional loss due to pain or weakness in this 
case, as the appellant's symptoms are supported by pathology 
consistent with the assigned noncompensable rating, and no 
higher.  In this regard, the Board observes that the 
appellant has complained of pain on numerous occasions.  
However, the appellant's complaints do not, when viewed in 
conjunction with the medical evidence, tend to establish 
weakened movement, excess fatigability, or incoordination to 
the degree that would warrant an increased evaluation.  
Therefore, the Board finds that the appellant is not entitled 
to a compensable disability rating under DeLuca, supra.

The Board has also considered whether the appellant is 
entitled to an extraschedular evaluation.  Ordinarily, the VA 
Schedule will apply unless there are exceptional or unusual 
factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  According to the regulation, an extraschedular 
disability rating is warranted based upon a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether an appellant is entitled 
to an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a appellant's disability picture and that picture 
has attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the appellant's disability picture requires the assignment of 
an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected left small toe is inadequate.  A comparison between 
the level of severity and symptomatology of the appellant's 
toe condition with the established criteria found in the 
rating schedule for foot disabilities shows that the rating 
criteria reasonably describes the appellant's disability 
level and symptomatology.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the appellant does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the 
appellant has required frequent hospitalizations for her 
service-connected toe disorder.  Additionally, there is not 
shown to be evidence of marked interference with employment 
solely due to the disability.  There is nothing in the record 
which suggests that the small toe disability itself markedly 
impacted her ability to perform her job.  Moreover, there is 
no evidence in the medical records of an exceptional or 
unusual clinical picture.

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extraschedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) (2008) is not warranted.




ORDER

1.  Entitlement to service connection for a right wrist 
disorder is denied.

2.  Entitlement to service connection for an acquired 
psychiatric disorder to include posttraumatic stress disorder 
is denied.  

3.  Entitlement to a compensable evaluation for a disability 
of the left small toe is denied.  


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


